Citation Nr: 0523326	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  02-09 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chest and respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The appellant served on active duty from June to December 
1957.  He also had periods of active duty for training 
(ACDUTRA), specifically from August 16 to 17, 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).

The appellant failed to appear for his requested hearing at 
the RO in December 2004.


FINDING OF FACT

A current chest or respiratory disorder is not related to any 
injury documented during ACDUTRA or to active service. 

  
CONCLUSION OF LAW

Service connection for a chest or respiratory disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA 
is, inter alia, full-time duty in the Armed Forces performed 
by Reserves for training purposes or by members of the 
National Guard of any state.  38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c)(1). 

Active military, naval, or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 
38 C.F.R. § 3.6(d).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the appellant currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.    

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

The appellant seeks service connection for a chest or 
respiratory disorder, indicating that he was injured in 
August 1997 while performing Reserve duty.  Review of service 
medical records confirms that the appellant was involved in 
an accident on August 16, 1997, when he fell from a truck.  
The ACDUTRA accident report reveals that he was treated for 
physical injuries.  The medical evidence of record at this 
time, however, fails to disclose current diagnosis or 
treatment of any chest or respiratory disorder that is 
related to the documented accident in August 1997.  Such 
facts only provide evidence against this claim. 

A private hospital radiology report dated in June 2000 is 
negative for evidence of rib fractures, lung contusions or 
pleural effusions.  According to a September 2000 pulmonary 
function test report, the findings were within normal limits 
with characteristic reactive airways.  

A December 2003 VA examiner diagnosed the appellant with 
hyperactive airways that were "not at least as likely as not 
the direct result of chest trauma sustained on August 16, 
1997."  Clearly, this finding provides more evidence against 
this claim. 

The appellant has maintained that he has developed breathing 
problems as a result of the accident in August 1997.  The 
Board acknowledges that the appellant is competent to 
describe his current symptoms and treatment.  However, as a 
lay person, he is not competent to offer an opinion as to a 
medical diagnosis or a determination as to etiology of that 
diagnosis.  Mere contentions of the appellant, no matter how 
well meaning, without supporting medical evidence that would 
etiologically relate the condition with conditions documented 
while in service, or service in general, is not competent 
medical evidence.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Simply stated, the 
appellant does not have the medical expertise to diagnose the 
claimed disorder and relate it to an injury or disease 
documented during service.  

The appellant's personal opinion as to whether he has a 
current disability and the cause of that disability is not a 
sufficient basis to establish service connection.  In any 
event, the Board observes that the appellant's testimony as 
to current symptoms and treatment is not supported by the 
medical evidence of record.  

VA received a buddy statement corroborating the accident in 
August 1997.  There is no indication that the appellant's 
buddy is a medical professional.  Therefore, this evidence is 
not relevant with respect to whether the appellant has a 
current disability related to the accident.

In summary, the Board finds that the preponderance of the 
evidence is against service connection for a chest or 
respiratory disorder.  38 U.S.C.A. § 5107(b).  There is no 
competent evidence of record that rebuts the December 2003 VA 
examiner's finding that the appellant has a chest or 
respiratory disorder due to ACDUTRA service in August 1997. 
Therefore, the evidence for and against the claim is not so 
evenly balanced as to require resolution of doubt in the 
appellant's favor.  The appeal is denied. 

The Duty To Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO originally addressed the appellant's claims in a 
January 2002 decision, after the enactment of VCAA. The RO 
advised the appellant in letters dated in March 2001, prior 
to the January 2002 decision, of what information and 
evidence was needed to substantiate his service connection 
claim for a chest and respiratory disorder.  

The letter also advised him of the information and evidence 
that should be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the appellant.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was told that it was his 
responsibility to support the claim with appropriate 
evidence.  

In this case, although the notice letter that was provided to 
the appellant may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  

On page three of the March 2001 letter, the RO specifically 
explained the evidence it still needed from the appellant 
with respect to his service-connection claim for a chest and 
respiratory disorder:

[T]ell us about any additional 
information or evidence that you want us 
to try to get for you. 
 
When considering the March 2001 notification letter, the 
Board finds that the appellant was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim. The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to the VA notice.  

The RO also sent additional requests for evidence to the 
appellant in September and November 2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The Board does a de novo review of 
the evidence and is not bound by the RO's prior conclusions 
in this matter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the appellant.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Board 
finds that further development is not needed in this case 
with respect to the issue on appeal because there is 
sufficient evidence to decide the claim.  VA scheduled a VA 
examination in December 2003.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the appellant.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a chest or respiratory disorder is 
denied. 



	                        
____________________________________________
	JOHN J. CROWLEY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


